ROTATE BLACK, INC. PETOSKY, MICHIGAN49770 Via Edgar Correspondence July 1, 2010 H. Christopher Owings, Assistant Direction United States Securities and Exchange Commission treet, NE Washington, D.C.20549 Re: Comment Letter dated April 8, 2010 Form 10-K for the Fiscal Year Ended June 30, 2009, Filed October 13, 2009 Form 10-Q for the Fiscal Quarter Ended September 30, 2009, Filed November 17, 2009 Form 10-Q for the Fiscal Quarter December 31, 2009 File No. 333-44315 Dear Mr. Owings: This is to confirm that pursuant to the conversation Robert W. Errett had with our attorney, James R. Stern, an additional 10-business day extension will be provided to respond to your letter of April 8, 2010.The reason for the extension is a major transaction that Rotate Black anticipates closing next week, which will need to be disclosed in the Exchange Act reports. In accordance therewith, our response will be filed by July 16, 2010. Thank you for your consideration of this matter. Very truly yours, Rotate Black, Inc. By: /s/John Paulsen
